—

Case 3:10-cr-03049-JAH Document 86 Filed 03/08/21 ee EILED

LED

MAR 1 8 2021

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT.

 

 

 

SoU, Mee et LOUUNT
SOUTHERN DISTRICT OF CALIFORNIA [3,290 9 ty apna
tf
UNITED STATES OF AMERICA JUDGMENT INA CRIMINALCASE ‘~~

(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or After November 1, 1987)

LUIS ROBERTO GONZALEZ (1)
Case Number: 3:10-CR-03049-JAH

James Michael Chavez
Defendant’s Attorney

REGISTRATION NO. 21243-298

gO -

THE DEFENDANT:

| admitted guilt to violation of allegation(s) No. 1,6

C1) was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
Act)
6 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

March 8. 2021

Date of Imposition of Sentence

&

HOW /JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE
Case 3:10-cr-03049-JAH Document 86 Filed 03/08/21 PagelD.194 Page 2 of 2

—

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUIS ROBERTO GONZALEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:10-CR-03049-JAH
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

7 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

oO

L_The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:
L] at A.M. on

 

QO) _ as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
(] as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:10-CR-03049-JAH
